Citation Nr: 0713162	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  06-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant served on active duty from July 1942 to 
December 1945.  He had also service in the Reserves until May 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision in which 
the RO denied, inter alia, the veteran's claim for service 
connection for a left leg disability.  In August 2005, the 
appellant filed a notice of disagreement (NOD).  A statement 
of the case (SOC) was issued in April 2006, and the appellant 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2006.  A supplemental 
statement of case (SSOC) was issued in October 2006.

In April 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There is no competent medical evidence that the appellant 
has, or ever has had, a left leg disability.


CONCLUSION OF LAW

The criteria for service connection for a left leg disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA-compliant notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a February 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  Clearly, this notice meets the VCAA's 
timing requirements.  Subsequently, in a March 2006 post-
rating letter, the RO provided to the appellant information 
pertaining to the assignment of disability ratings and 
effective dates, and the type of evidence that impacts those 
determinations, to which both the appellant and his 
representative responded.  Thereafter, in April 2006, the RO 
readjudicated the claim (as reflected in the SSOC).  Hence, 
the appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2007); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or supplemental SOC (SSOC), is sufficient to 
cure a timing defect).  This is particularly so in this case.  
Because the Board's decision herein denies the claim for 
service connection for a left leg disability, no disability 
rating or effective date is being, or is to be, assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; statements made by the appellant, a 
comrade, and his representative; and VA medical records.  As 
explained in more detail below, the claim on appeal is being 
denied because there is no medical evidence whatsoever to 
support that the veteran's claim that he has a left leg 
disability related to his military service.  As the current 
record does not reflect even a prima facie claim for service 
connection for the claimed disability, VA has no obligation 
to obtain any medical opinion commenting upon the etiology of 
an alleged disability.  See 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  In response, the appellant failed to identify 
health care providers.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

After a full review of the record, including the medical 
evidence and statements made by and on the appellant's 
behalf, the Board finds that service connection for a claimed 
left leg disability is not warranted.  

The appellant asserted that he fell into an ammunition hatch 
that was open and injured his left leg and that he reported a 
limping gait at that time.  The appellant also provided a 
statement from a fellow shipmate that he remembered the 
incident.  Even if the Board were to accept, as credible, the 
veteran's and his shipmate's assertions as to the veteran's 
in-service injury, the claim would still have to be denied.

A careful review of the record reveals that there is no 
competent medical evidence showing that the appellant has, or 
ever has had, a left leg disability.  The service medical 
records show no complaints, findings, or diagnosis of, or 
treatment for, a left leg disability.  In the December 1945 
separation examination report, only a history of chronic 
tonsillitis was noted, and extremities were described as 
normal on examination.  Reports of subsequent Reserve medical 
examinations, performed between 1945 and 1951, all reflect 
that the veteran was physically fit and no complaints of 
musculoskeletal abnormalities were noted.  Neither post-
service VA treatment records nor examination reports reflect 
any treatment or diagnosis pertaining to the left leg.

In short, the medical evidence currently of record does not 
support the appellant's claim, and neither he nor his 
representative has presented or identified any existing 
evidence that would, in fact, support the claim, despite 
being given a number of opportunities to do so. 

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where as here, medical 
evidence fails to show a current diagnosis of the disability 
for which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's, a 
shipmate's, and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matter of etiology, or medical relationship between a 
current disability and service-a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant, his shipmate and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, none  
is competent to render a probative opinion on a medical 
matter.  See, e.g., Bostain v. West , 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

For all the foregoing reasons, the claim for service 
connection for a left leg disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left leg disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


